internal_revenue_service director exempt_organizations rulings and agreements department of the treasury p o box - room x000t cincinnati ohie number release date date date legend b c employer_identification_number person to contact - id contact telephone numbers uil dollar_figure dear we have considered your request for advance approval of your grant-making programs under sec_4945 g of the internal_revenue_code dated date our records indicate that b was recognized as exempt from federal_income_tax under sec_501 c of the code and that it is classified as a private_foundation as defined in sec_50 a ‘your letter indicates that b will be awarding scholarships of varying amounts to students who are residents or citizens of the country of c and who have been accepted to an accredited university or college for undergraduate or graduate studies in the united_states the educational_institution or to the scholarship recipient for payment of tuition related expenses books supplies and room and board in order to be eligible for a scholarship grant a candidate must scholarships will be paid directly to i submit a request for a grant that is accompanied by his or her academic transcript a list of his or her extracurricular activities and work experience sat or act or other standardized test scores and two references from teachers or instructors who have taught the candidate in an academic course in the two preceding years prior to the request demonstrate academic excellence and has been admitted to an elite school an elite school is defined in the scholarship grant procedures as a university college or undergraduate or graduate educational_institution which is ranked in the top schools in such school’s respective category by u s news and world report or otherwise deemed by the trustee in his discretion to be an elite educational_institution located in the united_states demonstrate financial need by submitting a copy of the application_for financial aid submitted to the elite school or providing other financial records or evidence of financial need and demonstrate a high level of motivation strong character and great potential for academic success ‘the availability of scholarships through this program will be made known to a select group of schools inc the selection committee consists of the trustee of b the trustee will personally interview each candidate to evaluate the candidate’s motivation character ability and potential for academic success the trustee will determine the selection of the recipient of the awards the amount of the award s and if the awards are to be received on a continuous or rolling basis no scholarship grant may be awarded to any individual who is related to the trustee or to a substantial_contributor to the trust or persons related to such substantial contributors including but not limited to those persons who would be disqualified_person with respect to the trust as defined in sec_4946 of the internal_revenue_code in any way which would cause the trustee or such disqualified_person to derive a private benefit directly or indirectly if such individual is selected to receive the grant at the end of each academic year the grant recipient must provide to the trust a report of the courses taken and grades received in each academic period of such year the report must be certified or verified by the educational_institution attended by the grant recipient in addition the grant recipient must provide to the trust a report of the use of the grant funds not paid directly by the trust to the educational_institution or other service providers including invoices and receipts for all payments and expenditures made by the grant recipient upon completion of a grant recipient’s study at an educational_institution the grant recipient must provide a final report of his academic study to the trust if a report submitted by a grant recipient indicates that all or any part of a grant is not being used in furtherance of the purposes of such grant the trustee must withhold further payments and investigate the use of such funds improper purposes the trustee shall if the results of an investigation indicate that the grant has been used for a b take all reasonable and appropriate steps either to recover the grant funds or to insure the restoration of the diverted funds and the dedication of other grant funds held by the grant recipient to the expenses being defrayed by the grant and withhold any further payments to the grant recipient until the trust has received the grant recipient's assurances that future diversion will not occur and required the grant recipient to take extraordinary precautions to prevent future diversions from occurring the organization agrees to retain all records concerning each candidate and grant recipient including but not limited to the application materials submitted by each candidate and the reports provided by each grant recipient sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated thet the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 a ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve ot enhance a literacy artistic musical scientific teaching ot other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that its grant procedure includes an objective and nondiscriminatory selection process ii iii such procedure is reasonably calculated to result in performance by grantees of the acti that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your scholarship program will be conducted as proposed with objectivity and nondiscrimination in awarding grants we determined that your procedures in awarding scholarship grants comply with the requirements of sec_4945 of the code and that scholarships granted according to these procedures will not be taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code ‘this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your grant-making procedures is a one-time approval of your system standards and procedures that will result in grants which meet the requitements of sec_4945 of the code ‘this determination only covers the grant programs described above thus approval shall apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request ‘any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all grant distributions can be substantiated upon request by the intemal revenue service this determination is directed only to the organization that requested it sec_6110g of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power of attomey if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director of exempt_organizations rulings and agreements
